 
 
I 
111th CONGRESS
1st Session
H. R. 3487 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2009 
Mr. Holt introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Secretary of State and the Attorney General to take certain actions against specified foreign nationals involved in actions relating to international child abduction, regardless of whether a country is a party to the Hague Convention on the Civil Aspects of International Child Abduction, and for other purposes. 
 

1.Short titleThis Act may be cited as the International Parental Child Abduction Deterrence Act. 
2.Strengthening international parental kidnapping provisionsSection 1204 of title 18, United States Code, is amended— 
(1)in subsection (a)— 
(A)by inserting , or assists in retaining such a child, after United States); and 
(B)by striking intent and inserting the intent;  
(2)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively; and 
(3)by inserting after subsection (a) the following: 
 
(b) 
(1) 
(A)In any case in which a foreign national removes or attempts to remove a child described in subparagraph (B) from the United States, retains a child described in subparagraph (B) (who has been in the United States) outside the United States, or assists an individual in retaining a child described in subparagraph (B) (who has been in the United States) outside the United States, with the intent to obstruct the lawful exercise of parental rights under the laws of the United States or international law or conventions, then pending the final disposition of the prosecution of the case against such foreign national under this section— 
(i)the court shall order the freezing of all financial assets (including property) of that foreign national that are located in the United States; and 
(ii)the Secretary of State shall identify any assets of that foreign national that are held in financial or other institutions in countries other than the United States and request that those countries in which such assets are located take all necessary steps to freeze such assets until such time as the Secretary of State certifies to a country holding such assets the case against the foreign national under this section has been finally disposed of. 
(B)A child is described in this subparagraph if the child is a United States citizen or an alien lawfully admitted for permanent residence in the United States.    
(2)The court may allow the release of assets frozen under paragraph (1)(A)(i), on a case by case basis, for such emergency circumstances as the court considers necessary. 
(3)All agencies of the United States Government shall provide to the Attorney General and the Secretary of State such assistance that the Attorney General and the Secretary of State consider necessary to ensure that all information on the assets described in paragraph (1)(A) (i) and (ii) is made available to the Secretary of State and the Attorney General on an expedited basis.. 
3.Visa ineligibility for international child abductionSection 212(a)(10)(C)(iii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(10)(C)(iii)) is amended— 
(1)in subclause (I), by adding or after the semicolon;   
(2)by striking ; or at the end of subclause (II) and inserting a period; and 
(3)by striking subclause (III). 
4.Report on enforcement of section 1204 of title 18, United States CodeThe Attorney General, in consultation with the Secretary of State, shall prepare and submit to the Congress an annual report that contains a description of the status of each case involving a request during the preceding year for extradition to the United States of an individual alleged to have violated section 1204 of title 18, United States Code. 
5.Authorization of funds for extraditionThere are authorized to be appropriated for each fiscal year such funds as may be necessary for the costs of extraditing individuals from foreign countries to the United States for violations of laws in the United States by reason of unlawfully removing a child from the child’s custodial parent. 
 
